OPINION — AG — THE OKLAHOMA BOARD OF ACCOUNTANCY IS WITHOUT AUTHORITY TO REVOKE THE LICENSE OF A LICENSEE FOR THE SOLE REASON THAT HE HAS VIOLATED A RULE OR REGULATION OF THE BOARD. THIS BEING TRUE IT IS NOT NECESSARY TO DETERMINE HERE WHETHER OR NOT THE RULES AND REGULATIONS REFERRED TO BY YOU, ARE VALID AND ENFORCEABLE UNDER THE PROVISIONS OF 75 Ohio St. 1961 251-257 [75-251] — [75-257]AND/OR 75 Ohio St. 1963 Supp., 301-325 [75-301] — [75-325], THE ATTORNEY GENERAL IS OF THE OPINION THAT EACH OF THE GROUNDS FOR REVOCATION SET FORTH IN PARAGRAPHS (A) AND (B) OF SECTION 9, HERETOFORE QUOTED, BEING RESPECTIVELY PREFACED BY THE WORDS "SHALL HAVE BEEN CONVICTED" AND "SHALL HAVE BEEN FOUND GUILTY", REFERS TO A PRIOR JUDGEMENT AND SENTENCE BY A COURT OF COMPETENT JURISDICTION, AND NOT TO A FINDING OF THE BOARD. IN SUPPORT OF OUR ABOVE CONSTRUCTION OF PARAGRAPH (B), IT WILL BE NOTED THAT A STATUTE AUTHORIZING THE REVOCATION OF A LICENSE IS PENAL IN NATURE, AND THAT THE APPELLATE COURTS OF THIS STATE HAVE REPEATEDLY IN EFFECT HELD THAT AMBIGUOUS PENAL STATUTES SHOULD BE CONSTRUED IN FAVOR OF THE CITIZEN AND NOT THE STATE. (FRED HANSEN)